                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

BRENDA C. GORDON,                             )
                                              )
              Plaintiff,                      )
                                              )
v.                                            )          Case No. 17-cv-1009-SLP
                                              )
MATTHEW DONOVAN,                              )
  Acting Secretary of the Air Force,1         )
                                              )
              Defendant.                      )

                                        ORDER

       Before the Court is a letter from Plaintiff [Doc. No. 26], which it liberally construes

as a motion seeking reconsideration of the Court’s Order of May 14, 2019 [Doc. No. 24].

The Court reminds Plaintiff, again, that she must follow the Federal Rules of Civil

Procedure, the Local Civil Rules for the Western District of Oklahoma, and this Court’s

chambers rules. Cf. Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840 (10th

Cir. 2005) (“[P]ro se parties [are required to] follow the same rules of procedure that govern

other litigants.” (quotation marks and citation omitted)). That is, Plaintiff must make

affirmative requests in motion form, not via letters.

       Proceeding to the request included in Plaintiff’s filing:

              Grounds warranting a motion to reconsider include (1) an intervening
       change in the controlling law, (2) new evidence previously unavailable, and
       (3) the need to correct clear error or prevent manifest injustice. Thus, a
       motion for reconsideration is appropriate where the court has
       misapprehended the facts, a party’s position, or the controlling law. It is not

1
  Acting Secretary Donovan has been substituted for former Secretary Heather Wilson
pursuant to Federal Rule of Civil Procedure 25(d) because this action was filed against the
secretary in his official capacity.
      appropriate to revisit issues already addressed or advance arguments that
      could have been raised in prior briefing.

Servants of Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000) (citations omitted).

Here, Plaintiff does not make an argument or provide evidence as to any of these rehearing

bases in her submission. Accordingly, her reconsideration request will be denied.

      To the extent Plaintiff’s reference to sending “[a] certified letter . . . to the Attorney

General Office in Washington DC [in] Dec[ember] of 2017” (Letter 1, Doc. No. 26) is

intended to show service of the U.S. Attorney General for Plaintiff’s complaint against the

Secretary of the Air Force, as required by Federal Rules of Civil Procedure 4(i)(1)(A)-(B)

and 4(i)(2), Plaintiff still has not fully complied with the requirements to serve the

Secretary of the Air Force. See Order of May 14, 2019, at 4, Doc. No. 24.

      IT IS THEREFORE ORDERED that Plaintiff’s request for reconsideration of the

Court’s Order of May 24, 2019 is DENIED as stated herein.

      IT IS SO ORDERED this 18th day of June, 2019.




                                              2
